DANAHY, Judge.
Appellants bring this appeal from a non-final order directing appellants and appel-lee to select a third arbitrator for the purpose of continuing arbitration to set a rate to be charged by appellee to the residents of Brunner’s Mobile Estates for sewer service.
Since this litigation started, the Public Service Commission acquired jurisdiction over water and sewer utilities in Highlands County. Accordingly, the only rate matter subject to the jurisdiction of the trial judge at this point are funds which were paid into escrow by appellee pursuant to an agreement of the partiés in the course of the litigation. Therefore, we modify the order appealed from to restrict its application to those funds so held in escrow.
As modified, the order is AFFIRMED.
HOBSON, A.C.J., and RYDER, J., concur.